Name: //: Commission Decision of 2Ã March 2005 authorising Estonia, Latvia, Lithuania and Malta to adopt stricter requirements concerning the presence of Avena fatua in cereal seed (notified under document number C(2005) 462)Text with EEA relevance.
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  cooperation policy;  means of agricultural production;  plant product;  international trade
 Date Published: 2005-03-16

 16.3.2005 EN Official Journal of the European Union L 70/19 COMMISSION DECISION of 2 March 2005 authorising Estonia, Latvia, Lithuania and Malta to adopt stricter requirements concerning the presence of Avena fatua in cereal seed (notified under document number C(2005) 462) (Only the Estonian, Latvian, Lithuanian and Maltese texts are authentic) (Text with EEA relevance) (2005/200/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 14(1a) thereof, Having regard to the request submitted by the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania and the Republic of Malta, Whereas: (1) Directive 66/402/EEC lays down tolerances as regards the presence of Avena fatua in cereal seed. (2) Estonia, Latvia, Lithuania and Malta have requested authorisation to apply stricter requirements for the marketing of cereal seed than those set out in Directive 66/402/EEC. (3) Estonia, Latvia, Lithuania and Malta subject their home production of cereal seed to stricter requirements than those laid down in Directive 66/402/EEC. In addition, there is a campaign to eradicate Avena fatua from cereal grown in those Member States. (4) Estonia, Latvia, Lithuania and Malta should therefore be authorised to adopt stricter requirements than those laid down in Directive 66/402/EEC for the marketing of cereal seed originating in other countries. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Estonia, Latvia, Lithuania and Malta are authorised to prescribe that cereal seed, which is to be marketed in their territories, must be accompanied by an official certificate, as provided for in Article 11 of Directive 66/402/EEC, attesting compliance with the conditions laid down in Article 2 of Commission Directive 74/268/EEC (2). Article 2 Estonia, Latvia, Lithuania and Malta shall notify the Commission of the date from which and the manner in which they intend to avail themselves of the authorisation granted in Article 1. When Estonia, Latvia, Lithuania and Malta adopt measures under the authorisation provided for in Article 1, they shall forthwith communicate to the Commission those measures and the date from which they apply. The Commission shall inform the other Member States thereof. Article 3 This Decision is addressed to the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania and the Republic of Malta. Done at Brussels, 2 March 2005. For the Commission MARKOS KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). (2) OJ L 141, 24.5.1974, p. 19. Directive as amended by Directive 78/511/EEC (OJ L 157, 15.6.1978, p. 34).